DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner amended the title and amended claims 5, 14, and 19 by correcting “an Lab” to “a Lab”.


Amended Title
WEIGHTS EMBEDDED TO MINIMIZE VISIBILITY CHANGE

Amended Claim 5
5. A method comprising:
obtaining data representing imagery;
transforming the data representing imagery into a luminance and chrominance color space, in which the luminance and chrominance color space comprises a Lab color space;
determining a visibility change for local image areas associated with an encoded signal through use of a plurality of luminance and chrominance channel-specific contrast sensitivity functions associated with the transformed data in the luminance and chrominance color space, in which the plurality of luminance and chrominance channel-specific contrast sensitivity functions comprise a Luminance contrast sensitivity function,
an 'a' channel contrast sensitivity function and a 'b' channel contrast sensitivity function; 
determining embedding weights to minimize the visibility change; and
applying the determined embedding weights to pixels in an embedding color
space, the embedding weights collectively conveying the encoded signal.

Amended Claim 14
14. A non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more processors, cause said one or more processors to perform the following:
obtaining data representing imagery;
transforming the data representing imagery into a luminance and chrominance color space, in which the luminance and chrominance color space comprises a Lab color space; 
determining a visibility change for local image areas associated with an encoded signal through use of a plurality of luminance and chrominance channel-specific contrast sensitivity functions associated with the transformed data in the luminance and chrominance color space, in which the plurality of luminance and chrominance channel-specific contrast sensitivity functions comprise a Luminance contrast sensitivity function, an 'a' channel contrast sensitivity function and a 'b' channel contrast sensitivity function; 
determining embedding weights to minimize the visibility change; and 
applying the determined embedding weights to pixels in an embedding color space, the embedding weights collectively conveying the encoded signal.

Amended Claim 19
19. An apparatus comprising:
an input to obtain data representing imagery;
one or more processors configured for:
transforming the data representing imagery into a luminance and chrominance color space, in which the luminance and chrominance color space comprises a Lab color space;
determining a visibility change for local image areas associated with an encoded signal through use of a plurality of luminance and chrominance channel-specific contrast sensitivity functions associated with the transformed data in the luminance and chrominance color space, in which the plurality of luminance and chrominance channel-specific contrast sensitivity functions comprise a
Luminance contrast sensitivity function, an 'a' channel contrast sensitivity function and a 'b' channel contrast sensitivity function;
determining embedding weights to minimize the visibility change; and
applying the determined embedding weights to pixels in an embedding color space, the embedding weights collectively conveying the encoded signal, said applying yielding embedded pixels; and an output to communicate the embedded pixels.

Allowable Subject Matter
Claims 5, 6, 8, 9, 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to embedding weights in an encoded image signal.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards embedding weights in an encoded image to minimize the visibility change, wherein a plurality of luminance and chrominance channel-specific contrast sensitivity functions comprise a Luminance contrast sensitivity function.
The closest prior art, Bagai (US 2006/0092440) and Reed (US 6,590,996) are related systems. Bagai teaches obtaining data representing imagery (see para. 0025, where Bagai discusses obtaining an image); transforming the data representing imagery into a luminance and chrominance color space (see figure 2, para. 0025, where Bagai discusses transforming color space image data of the scene to a luminance and chrominance color space); determining embedding weights to minimize the visibility change (see para. 0028, claim 19, where Bagai discusses weights k1 and k2 that minimize visible noise when performing transformation). Reed teaches applying the determined embedding weights to pixels in an embedding color space, the embedding weights collectively conveying the encoded signal (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses watermark embedding in selected color pixels to output an encoded signal, the watermark is encoded into color channels).
However, Bagai and Reed fail to address: 
“transforming the data representing imagery into a luminance and chrominance color space, in which the luminance and chrominance color space comprises an Lab color space;
determining a visibility change for local image areas associated with an encoded signal through use of a plurality of luminance and chrominance channel-specific contrast sensitivity functions associated with the transformed data in the luminance and chrominance color space, in which the plurality of luminance and chrominance channel-specific contrast sensitivity functions comprise a Luminance contrast sensitivity function,
an 'a' channel contrast sensitivity function and a 'b' channel contrast sensitivity function; 
determining embedding weights to minimize the visibility change; and
applying the determined embedding weights to pixels in an embedding color
space, the embedding weights collectively conveying the encoded signal.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663